                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

JOSEPH ATKINS,
JUSTIN ROACH, and
JAMES HULL, individually, and
on behalf of a class of
similarly-situated persons,

          Plaintiffs,
v.                                 Civil Action no. 2:18-cv-00599

AT&T MOBILITY SERVICES, LLC,

          Defendant.


                    MEMORANDUM OPINION & ORDER


          Pending is the plaintiffs’ motion to remand, filed on

May 23, 2018.


                          I. Background


          Plaintiffs Joseph Atkins, Justin Roach, and James Hull 1

initiated this putative class action in the Circuit Court for

Kanawha County, West Virginia on September 15, 2015.       See

Compl., ECF No. 1-1, Ex. 1-1, at 6-13 (“Compl.”).    The

plaintiffs were employed in a sales capacity by defendant AT&T

Mobility Services, LLC (“AT&T”) between September 2010 and

September 2015, and were compensated by both hourly wages and

1 Tim Bondurant and John Gasper were also named plaintiffs until
they voluntarily dismissed themselves pursuant to the execution
of their arbitration agreements. See Notice of Removal, ECF No.
1, at 1.
sales commissions through the AT&T consumer retail sales

compensation plan (“Commission Plan”).   See Pls.’ Memo. Supp.

Mot. Remand, ECF No. 6 (“Pls.’ Memo.”), at 2.    The Commission

Plan applied “chargebacks” based on certain events that reduced

the monthly commission payment to employees.    See id.


          The complaint filed in state court alleges that the

“chargeback” process implemented by AT&T constitutes an

assignment of wages to AT&T for which AT&T did not obtain a

valid wage assignment from the plaintiffs, as required under the

West Virginia Wage Payment and Collection Act (“WPCA”), W. Va.

Code § 21-5-1 et seq.   See Compl. ¶¶ 13-23.   The plaintiffs also

assert that AT&T violated the WPCA by failing “to pay other

former employees all of the wages they had earned within the

time periods mandated by the WPCA.”   See id. ¶¶ 24-30.   The

plaintiffs sought relief on behalf of the following proposed

class (“First Class Definition”):

          All persons formerly employed by the Defendant in West
          Virginia within five years of the filing of the filing
          [sic] of this Complaint who fit both of the following
          criteria:

          (a) Whose employment wages were assigned by Defendant
          without an assignment (1) having been in place for a
          period not exceeding one year from the date of the
          assignment; (2) acknowledged by the party making the
          same before a notary public or other officer
          authorized to take acknowledgements; (3) specifying
          thereon the total amount due and collectible by virtue
          of the assignment; (4) stating that three fourths of
          the periodical earnings or wages of the assignor shall


                                 2
            at all times be exempt from such assignment; and (5)
            the written acceptance of the employer of the assignor
            to the making thereof, is endorsed thereon, 2 and

            (b) Who were not paid after the cessation of their
            employment all of the wages they had earned within the
            time periods mandated by West Virginia Wage Payment
            and Collection Act.

Id. ¶ 32.    The complaint did not allege any specific damage

amounts on either an individual or class basis.      See generally

id.; see also Def.’s Resp. to Pls.’ Mot. Remand, ECF No. 7

(“Def.’s Resp.”), at 3.


            The plaintiffs filed a motion for class certification

on May 15, 2017 and proposed the following class definition

(“Second Class Definition”):

            All persons formerly or currently employed by the
            Defendant in West Virginia within five years of
            the filing of this Complaint through the present
            whose employment wages were assigned by Defendant
            without first obtaining a wage assignment
            pursuant to West Virginia’s Wage Payment and
            Collection Act, West Virginia Code § 21-5-1, et
            seq.

Pls.’ Mot. Class Cert., ECF No. 5-2, Ex. B., at 3.      AT&T opposed

the motion for class certification on several grounds, including

the scope of the proposed class.       See Notice of Removal, ECF No.

1, at 4.

            The circuit court held a hearing on the motion for

class certification on March 22, 2018.      See Pls.’ Memo., at 3.

2 The court notes that subparagraph(a) tracks language found in
W. Va. Code § 21-5-3(e).


                                   3
At the hearing, the plaintiffs moved to amend the proposed class

definition.   See Class Cert. Hearing Transcript, ECF No. 5-3,

Ex. C, at 13-14.   The judge orally granted the amended

definition and certified the class as such.     See id. at 14-15.

The plaintiffs prepared a proposed order with the following

class definition (“Third Class Definition”):

          All commissioned employees currently or formerly
          employed by Defendant in West Virginia within
          five years of the filing of this complaint
          through the present who were subject to AT&T
          Mobility’s consumer related sales compensation
          policy. The class excludes any persons with an
          existing arbitration clause with AT&T, as well as
          any persons who have released their claims.

See Notice of Removal, ECF No. 1, at 5.   AT&T did not address

this proposed order.   See Pls.’ Memo., at 3.


          On April 23, 2018, AT&T removed the case by asserting

that this court has jurisdiction pursuant to the Class Action

Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d).     See Notice

of Removal, ECF No. 1, at 1.   The plaintiffs filed a motion to

remand on May 23, 2018, in which they argue that AT&T’s removal

was untimely.   See Pls.’ Mot. Remand, ECF No. 5, at 1.    AT&T

filed a response in opposition to the plaintiffs’ motion to

remand, see Def.’s Resp., to which the plaintiffs filed a reply,

see Pls.’ Reply, ECF No. 8 (“Pls.’ Reply”).




                                 4
                        II. Legal Standard



           “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994).   CAFA extends federal subject matter jurisdiction over

“interstate” class actions “of national importance.”     Standard

Fire Ins. Co. v. Knowles, 568 U.S. 588, 595 (2013) (citing CAFA,

Pub. L. No. 190-2, § 2(b)(2), 119 Stat. 4, 5 (2005)).     CAFA

gives federal district courts original jurisdiction over civil

actions that meet three requirements: (1) the putative class

must have more than 100 members (numerosity); (2) the amount in

controversy must exceed five million dollars ($5,000,000.00) in

the aggregate, exclusive of interest and costs (amount in

controversy); and (3) the parties must be minimally diverse in

citizenship (minimal diversity 3).   Id. at 592.   A “class action”

is “any civil action filed under Rule 23 of the Federal Rules of

Civil Procedure or similar State statute or rule of judicial

procedure authorizing an action to be brought by 1 or more




3 “Minimal diversity” exists when “any member of a class of
plaintiffs is a citizen of a State different from any
defendant”. AU Optronics Corp. v. South Carolina, 699 F.3d 385,
388 (4th Cir. 2012) (citing § 1332(d)(2)(A)).


                                 5
representative persons as a class action.”   28 U.S.C.

§ 1332(d)(1)(B). 4

            Any civil action over which a federal court would have

original jurisdiction may be removed from state court to that

federal court by the defendant.   28 U.S.C. § 1441(a).   A

defendant seeking removal must file a notice of removal, signed

pursuant to Rule 11 of the Federal Rules of Civil Procedure and

containing a “short and plain statement of the grounds for

removal,” in the federal district court for the district and

division in which the action is pending.   28 U.S.C. § 1446(a).

Notice of removal must be filed within thirty (30) days after

receiving, “through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which

such action or proceeding is based, or . . . the service of

summons.”   28 U.S.C. § 1446(b)(1); see also 28 U.S.C. § 1453(b)

(stating that removal procedures for class actions are the same

as other civil actions under 28 U.S.C. § 1446).   If a case is

not removable at the initial pleading but later becomes

removable, “a notice of removal may be filed within 30 days

after receipt by the defendant, through service or otherwise, of


4 CAFA also applies to a group of non-class actions defined as
“mass actions.” See 28 U.S.C. § 1332(d)(1)(B). However, this
distinction is not relevant to the instant case because AT&T has
not argued that this action should be treated as a mass action
under CAFA.



                                  6
a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is

or has become removable.”   28 U.S.C. § 1446(b)(3).

          A defendant sued in a class action in a state court is

presumptively entitled to remove the proceedings to federal

court when the three CAFA requirements are satisfied.      Dominion

Energy, Inc. v. City of Warren Police & Fire Ret. Sys., 928 F.3d

325, 330 (4th Cir. 2019) (citing 28 U.S.C. § 1453(b)). 5    The

statutory grant of removal of class actions under § 1453(b) also

eliminates three traditional limitations on removal.     First,

§ 1453 allows a defendant to remove a case filed in its home

forum.   See Palisades Collections LLC v. Shorts, 552 F.3d 327,

331 (4th Cir. 2008) (citing 28 U.S.C. § 1441(b)).     Second, the

statute allows removal “by any defendant without the consent of

all defendants.”   28 U.S.C. § 1453(b).   Third, class actions are

not limited by the usual rule that civil actions cannot be

removed more than one year after commencement in state court.



5 CAFA jurisdiction is excluded in three types of class actions:
(1) covered securities, (2) internal affairs of a corporation,
and (3) securities-related interests. See 28 U.S.C.
§ 1332(d)(9) (original jurisdiction); 28 U.S.C. § 1453(d)
(removal); see also Dominion Energy, 928 F.3d at 330-31. The
removing party bears the burden of establishing federal
jurisdiction over the class action, but the party seeking remand
bears the burden of proving that one of the three CAFA
exceptions to removal applies. Bartels v. Saber Healthcare
Grp., LLC, 880 F.3d 668, 681 (4th Cir. 2018). This action does
not involve any of the three exceptions.


                                 7
See Palisades Collections, 552 F.3d at 331; see also 28 U.S.C.

§ 1446(c)(1); 28 U.S.C. § 1453(b).

           A case removed from state court may nonetheless be

remanded at any time before final judgment if it appears that

the district court lacks subject matter jurisdiction.       28 U.S.C.

§ 1447(c).   A party may also file a motion to remand the case to

state court “on the basis of any defect other than lack of

subject matter jurisdiction” within thirty (30) days after the

filing of the notice of removal.       Id.   Such defects may include

not filing a notice of removal in accordance with the procedures

of 28 U.S.C. § 1446.   See, e.g., Lovern v. Gen. Motors Corp.,

121 F.3d 160, 161 (4th Cir. 1997) (reviewing a motion to remand

on the ground that the notice of removal was filed untimely).

When removal under CAFA is challenged, “the removing party bears

the burden of demonstrating that removal jurisdiction is

proper.”   Strawn v. AT&T Mobility LLC, 530 F.3d 293, 297 (4th

Cir. 2008) (emphasis in original).       However, the Supreme Court

has held that there is “no antiremoval presumption” for cases

removed under CAFA because Congress intended for CAFA “to

facilitate adjudication of certain class actions in federal

court.”    Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.

Ct. 547, 554 (2014) (citing Knowles, 133 S. Ct. 1345, 1350

(2013)).




                                   8
                           III. Discussion



            The plaintiffs’ only objection to removal is that AT&T

failed to remove this action in a timely manner within thirty

days of when the action became removable, pursuant to 28 U.S.C.

§ 1446(b).    The plaintiffs contend that this action became

removable under CAFA when they filed the motion for class

certification on May 15, 2017, 6 and that the notice of removal

filed on April 23, 2018 was therefore untimely.    See Pls.’

Memo., at 1.    In support of this contention, the plaintiffs note

that AT&T initiated removal after the class certification order

was made during the March 22, 2018 hearing.    See id. at 8-9.

The plaintiffs argue that the class definition in this class

certification order was “materially indistinguishable” from the

proposed definition in the motion for class certification.     See

id. at 9.    According to the plaintiffs, this demonstrates that

the motion for class certification provided all the necessary




6 AT&T does not refute the argument that a motion for class
certification would qualify as an “other paper” for removal
under 28 U.S.C. § 1446(b)(3) and could begin the thirty-day
period if it clearly established the criteria for CAFA
jurisdiction. See Def.’s Resp., at 16; see also Pls.’ Memo., at
7 (citing Williams v. Ruan Transp. Corp., No. 1:13-CV-01157-LJO-
SAB, 2013 WL 5492205, at *7 (E.D. Cal. Oct. 2, 2013) (“. . .
Defendants were on notice that this action involved a class of
at least one hundred by Plaintiffs' motion for class
certification which is an ‘other paper’ under section 1446.”)).


                                  9
information for AT&T to determine removability under CAFA, over

a year before it filed for removal.   See id.

          AT&T disagrees, stating that neither the motion for

class certification nor any order or other document provided by

the plaintiffs informs the defendant as to the number of class

members or the amount in controversy, and thus, the thirty-day

removal period under 28 U.S.C. § 1446(b) was never triggered.

See Def.’s Resp., at 5-9.   In particular, AT&T argues that the

motion for class certification presents an “impermissible and

unascertainable ‘failsafe’ class definition,” which, combined

with the “generic description of damages” from the complaint,

does not affirmatively reveal that the amount in controversy

exceeded the CAFA threshold.   See id. at 7-8.    AT&T also asserts

that it was not under any obligation to conduct its own

investigation to determine removability.   See id. at 11-15.    As

a result, AT&T contends that it was entitled to remove the case

at any time after discovering for itself that the requirements

for removability under CAFA were satisfied.     See id. at 9-10.


          The Court of Appeals for the Fourth Circuit has not

ruled directly on what a plaintiff must provide to a defendant

to trigger the thirty-day removal period in a CAFA case, but it

has found that grounds for removal must be apparent in the

plaintiff’s filings:




                                10
           [W]e will not require courts to inquire into the
           subjective knowledge of the defendant, an inquiry
           that could degenerate into a mini-trial regarding
           who knew what and when. Rather, we will allow the
           court to rely on the face of the initial pleading
           and on the documents exchanged in the case by the
           parties to determine when the defendant had
           notice of the grounds for removal, requiring that
           those grounds be apparent within the four corners
           of the initial pleading or subsequent paper. This
           test that we adopt is consistent with that
           espoused by the Third and Fifth Circuits.

Lovern, 121 F.3d at 162 (citing Foster v. Mut. Fire, Marine &

Inland Ins. Co., 986 F.2d 48, 53-54 (3d Cir. 1993); Chapman v.

Powermatic, Inc., 969 F.2d 160, 163 (5th Cir. 1992)) (emphasis

added) (reviewing timing for removal in a diversity of

citizenship case).   District courts within the Fourth Circuit

are to rely on the “four corners” of the initial pleading or

subsequent papers in determining the knowledge of the removing

party.   See id.


           In this case, the court begins its evaluation by

determining whether the motion for class certification filed May

15, 2017, put AT&T on notice that the case met the amount in

controversy requirement for removal under CAFA.


           The key inquiry in determining whether the amount-in-

controversy requirement is satisfied for removal procedures in

CAFA cases is not what the plaintiff will actually recover, but

rather an estimate of the amount that will be at issue in the

course of the litigation.   Scott v. Cricket Commc'ns, LLC, 865


                                11
F.3d 189, 196 (4th Cir. 2017).   “[P]laintiffs are free to

purposely omit information that would allow a defendant to

allege the amount in controversy with pinpoint precision.”    Id.

(citing Lincoln Prop. Co. v. Roche, 546 U.S. 81, 94 (2005)).     A

removing defendant may use reasonable estimates, inferences, and

deductions to establish the amount in controversy, as long as

the evidence shows it is more likely than not (i.e., a

preponderance of the evidence) that a fact finder might legally

conclude that damages will exceed the jurisdictional amount.

Id. (citing Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002)).     A

defendant's notice of removal only needs to include a “plausible

allegation that the amount in controversy exceeds the

jurisdictional threshold.”   Dart Cherokee Basin Operating Co.,

135 S. Ct. at 554.


           Several circuits have established a bright-line rule

for what constitutes notice of removability, particularly with

respect to the amount in controversy.   In Cutrone v. Mortgage

Electronic Registration Systems, Inc., the Second Circuit

reviewed a CAFA case in which the plaintiffs failed to provide

both an aggregate amount in controversy and an estimated number

of putative class members.   749 F.3d 137, 139-140 (2d Cir.

2014).   The plaintiffs only gave damages for the two named

plaintiffs and argued that the defendant could easily ascertain




                                 12
the aggregate amount in controversy from the face of the

complaint by multiplying the named plaintiffs’ damages by the

estimated number of putative class members, which was identified

in the complaint as “hundreds, and likely thousands.”    Id. at

145-46.


            The Second Circuit ruled that the notice of removal

was timely because the thirty-day clock was never triggered.

See id. at 145.    “[T]he removal clocks of 28 U.S.C. § 1446(b)

are not triggered until the plaintiff serves the defendant with

an initial pleading or other document that explicitly specifies

the amount of monetary damages sought or sets forth facts from

which an amount in controversy . . . can be ascertained.”    Id.

Although a defendant must still apply a “reasonable amount of

intelligence” to its reading of the plaintiff’s complaint, the

Second Circuit “do[es] not require a defendant to perform an

independent investigation into a plaintiff’s indeterminate

allegations to determine removability.”    Id. (internal citations

omitted).    Therefore, a defendant is not required to consider

material outside of the complaint or other applicable documents

for facts giving rise to removability, and the removal period is

not triggered “until the plaintiff provides facts explicitly

establishing removability or alleges sufficient information for

the defendant to ascertain removability.”    Id.




                                 13
          The First Circuit has agreed with the Second Circuit’s

rationale in Cutrone that the deadlines in 28 U.S.C. § 1446(b)

will be triggered “if the plaintiff's paper includes a clear

statement of the damages sought or if the plaintiff's paper sets

forth sufficient facts from which the amount in controversy can

easily be ascertained by the defendant by simple calculation.”

Romulus v. CVS Pharmacy, Inc., 770 F.3d 67, 75 (1st Cir. 2014).

The First Circuit also affirmed that the defendant has no duty

“to investigate or to supply facts outside of those provided by

the plaintiff.”   Id.


          The Seventh Circuit has likewise held that the “30-day

removal clock is triggered only by the defendant's receipt of a

pleading or other litigation paper facially revealing that the

grounds for removal are present,” meaning that the pleading or

other paper must “affirmatively and unambiguously reveal[] that

the predicates for removal are present.”   Walker v. Trailer

Transit, Inc., 727 F.3d 819, 823–24 (7th Cir. 2013) (emphasis in

original).   The court noted that every circuit that has

addressed this question has adopted a similar bright-line rule

that “requires a specific, unequivocal statement from the

plaintiff regarding the damages sought.”   Id. at 824 (citing

Lovern (4th Cir.) and opinions from the Second, Fifth, Eighth,

Ninth, and Tenth Circuits).   This bright-line rule “promotes




                                14
clarity and ease of administration for the courts, discourages

evasive or ambiguous statements by plaintiffs in their pleadings

and other litigation papers, and reduces guesswork and wasteful

protective removals by defendants.”    Id.


           The Sixth Circuit has also held that the thirty-day

clock for removal under § 1446(b) begins to run “only when the

defendant receives a document from the plaintiff from which the

defendant can unambiguously ascertain CAFA jurisdiction.”

Graiser v. Visionworks of Am., Inc., 819 F.3d 277, 285 (6th Cir.

2016).   The Sixth Circuit followed other circuits that have

likewise determined that “[t]he more administrable task . . . is

for the district court to ‘analyz[e] what was apparent on (or

easily ascertainable from) the face of the plaintiff's

pleadings’ and other documents that the plaintiff has sent to

the defendant.”    Id. (citations omitted) (citing opinions from

the First, Second, Seventh, and Ninth Circuits).


           The Third Circuit in Foster, to which the Fourth

Circuit cites in Lovern, determined that, for removal, “the

relevant test is not what the defendants purportedly knew, but

what the[] documents said.”    986 F.2d at 54.   The thirty-day

clock begins “after receiving a writ of summons, praecipe, or

complaint which in themselves provide adequate notice of federal

jurisdiction.”    Id.   Similarly, the Fifth Circuit in Chapman, to



                                  15
which the Fourth Circuit also cites in Lovern, held that the

thirty-day clock “starts to run from defendant's receipt of the

initial pleading only when that pleading affirmatively reveals

on its face that the plaintiff is seeking damages in excess of

the minimum jurisdictional amount of the federal court.”     969

F.2d at 163.    The Fifth Circuit places the burden on the

plaintiff “if he wishes the thirty-day time period to run from

the defendant's receipt of the initial pleading, to place in the

initial pleading a specific allegation that damages are in

excess of the federal jurisdictional amount.”    Id.   This bright

line rule “promotes certainty and judicial efficiency by not

requiring courts to inquire into what a particular defendant may

or may not subjectively know.”    Id.


          Furthermore, in considering whether a defendant may

remove a case when no document that would trigger either of the

thirty-day removal periods has been provided by the plaintiff,

the Second and Ninth Circuits, have determined that “§§ 1441 and

1446, read together, permit a defendant to remove outside the

two thirty-day periods on the basis of its own information,

provided that it has not run afoul of either of the thirty-day

deadlines.”    Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d

1121, 1125 (9th Cir. 2013); accord Cutrone, 749 F.3d at 147

(“Section 1446(b) imposes a time limit only in cases in which




                                 16
the plaintiff’s initial pleading or subsequent document has

explicitly demonstrated removability.   Defendants are permitted

to remove outside of these time periods when the time limits of

28 U.S.C. § 1446(b) are not triggered.”) (emphasis in original).


           The plaintiffs in this action argue that their motion

for class certification meets the “four corners test” prescribed

in Lovern by emphasizing that the motion “sets forth facts from

which an amount in controversy in excess of $5,000,000 can be

ascertained.”   See Pls.’ Reply, at 7 (quoting Cutrone, 749 F.3d

at 145).   Specifically, the plaintiffs contend that since their

motion provided AT&T “a clue” that removal was available, the

thirty-day period began to run on May 15, 2017 when the motion

for class certification was filed.   See Pls.’ Memo., at 1.   The

plaintiffs maintain that “AT&T could have (and later did) used

its own employment and compensation records to calculate: (1)

the amount deducted from class members paychecks in the form of

a ‘Chargeback,’ and (2) the amount AT&T failed to pay class

members within the mandated time period.”   Id. at 8.


           The motion for class certification does not contain

any damages calculation, but merely indicates that the

plaintiffs are entitled to the statutory damages allowed by the

WPCA.   See generally Pls.’ Mot. Class Cert., ECF No. 5-2, Ex. B.

The plaintiffs simply assert (repeatedly) that the damages are



                                17
“easily quantifiable” as they are set by the WPCA.     See id. at

2, 5, 9. 7   It is likely that AT&T was in possession of all the

information necessary to calculate the amount in controversy at

the time it received the motion; however, as discussed in the

foregoing legal precedent regarding what qualifies for notice,

this is not enough to challenge the removal as untimely.        AT&T

was under no obligation to investigate its own business to

discern the amount in controversy.     See Romulus, 770 F.3d at 75;

Cutrone, 749 F.3d at 145.


             Plaintiffs nevertheless insist that in ascertaining

removability, the defendant is required to “apply a reasonable

amount of intelligence.”     See Pls.’ Memo., at 5-6 (quoting

Cutrone, 749 F.3d at 143).     The cases to which plaintiffs cite

in support of their contention that the motion for class

certification contained a clue to which AT&T might apply

“reasonable intelligence” to ascertain the amount in controversy

are inapposite.     Those cases involve simple multiplication or

percentage valuations of numbers already provided to the

defendant.     See, e.g., Enterprises v. Allen, No. 15CV6675KAMRER,

2016 WL 3512176, at *6 (E.D.N.Y. June 22, 2016) (“[D]efendant




7 The court notes that despite the plaintiffs’ repeated assertion
that calculating damages would be “easily quantifiable” under
the WPCA, the plaintiffs neglect to quantify any damages
themselves to provide even an estimate of potential damages.


                                  18
would have been on notice that plaintiff’s 50 percent share of

the property (valued at $170,000 at the time of purchase) was

worth $85,000 . . . an amount exceeding the jurisdictional

threshold by $10,000.”); Fun Servs. of Kansas City v. Love, No.

11-0244-CV-W-ODS, 2011 WL 1843253, at *2 (W.D. Mo. May 11, 2011)

(finding that the amount in controversy could be calculated from

the motion for class certification that lists 44,462 violations

with a statutory penalty of $500 per violation).


          The plaintiffs also fail to estimate the potential

number of members in the proposed class, a number that would be

necessary to calculate a reasonable estimate of the amount in

controversy.   Calculating the amount in controversy requires

knowing the approximate number of members in the proposed class,

the value of the “chargebacks” for each class member, and any

damages multiplier, 8 plus statutory interest and attorney’s fees.

See Notice of Removal, ECF No. 1, at 8-9 (explaining how AT&T

calculated estimated damages).   None of these numbers, or any

numbers, are provided in the complaint, the motion for class

certification, or any paper provided to the defendant by the

plaintiff.   See Def.’s Resp., at 5.   The plaintiffs furthermore

do not contend that they ever provided these numbers to the


8 The plaintiffs claim treble damages, see Compl., ¶¶ 44, 47,
which AT&T adopts and applies in calculating the amount in
controversy, see Notice of Removal, ECF No. 1, at 8-9.


                                 19
defendant.      See generally Pls.’ Memo; Pls.’ Reply.   Calculating

these numbers requires investigating facts outside of the “four

corners of the initial pleading or subsequent paper,” which

directly contradicts Fourth Circuit precedent and the bright-

line rule of other circuits.      See Lovern, 121 F.3d at 162.


           The court finds that the thirty-day period for removal

under 28 U.S.C. § 1446(b) was not triggered in this action

because the plaintiffs did not provide AT&T with sufficient

facts by which the amount in controversy could be reasonably or

readily ascertained from the “four corners” of an “amended

pleading, motion, order or other paper.”      AT&T was permitted to

remove at any time upon discovering, by its own investigation,

removability under CAFA.      As such, the court need not consider

AT&T’s further argument regarding the number of class members in

the action. 9




9 AT&T also argues that the motion for class certification
presents “nothing more than an impermissible and unascertainable
‘failsafe’ class definition.” Def.’s Resp., at 7-8 (citing
Paulino v. Dollar Gen. Corp., No. 3:12-CV-75, 2014 WL 1875326,
at *3 (N.D.W. Va. May 9, 2014) (“A ‘fail safe’ class is one that
‘is defined so that whether a person qualifies as a member
depends on whether the person has a valid claim. Such a class
definition is improper because a class member either wins, or by
virtue of losing, is defined out of the class and is therefore
not bound by the judgment.’”).


                                   20
                            IV.   Conclusion



          Accordingly, it is ORDERED that the plaintiffs’ motion

to remand be, and it hereby is, denied.


          The Clerk is directed to transmit copies of this order

to all counsel of record.


                                        ENTER:   October 15, 2019




                                   21
